Citation Nr: 9930477	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to August 
1944.

This appeal comes before the Board of Veterans' Appeals on 
appeal from a rating decision of January 1997 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  


REMAND

This case was most recently before the Board in January 1999.  
At that time, the Board remanded the case to the RO for 
additional development of the evidence.  In pertinent part, 
the veteran was contacted by letter dated in January 1999 and 
instructed to inform VA of the dates and locations of all VA 
facilities where he had received treatment.  By means of a VA 
Form 21-4138, Statement in Support of Claim, received by VA 
in February 1999, the veteran indicated that he had been 
treated for his service-connected condition at the VAMC [VA 
Medical Center] located in Shreveport, Louisiana.  He also 
indicated that he had been treated at the VAMC in Alexandria, 
Louisiana as well as at the Navy Medical Center in Chelsea, 
Massachusetts.  The veteran did not specify the dates in 
which he was treated at the above-mentioned medical 
facilities.  

A review of the record shows that the veteran's service 
medical records include records indicating treatment received 
by him at the U.S. Naval Hospital located in Chelsea, 
Massachusetts.  The RO obtained the records from the VAMC in 
Alexandria, Louisiana.

However, with the exception of a VA examination report, dated 
in August 1960, the evidence of record does not include 
treatment records from the VAMC located in Shreveport, 
Louisiana.  The Board is of the opinion that these records 
should be obtained.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  The Board 
also notes that the Court has held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).

In conjunction with the Remand, VA neurological and 
psychiatric examinations were conducted in February 1999.  
The diagnosis was post-traumatic (concussive) headaches.  In 
a January 1950 rating action, the RO granted service 
connection for traumatic encephalopathy manifested by several 
symptoms including headaches.  A review of the most recent 
supplemental statement of the case does not reflect that the 
RO considered the veteran's claim under diagnostic code 8045 
which provides for the evaluation of brain disease to trauma.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  The RO 
should request the veteran to furnish the 
dates he was treated at the VAMC in 
Shreveport, Louisiana.  Thereafter, the 
RO should obtain all such medical records 
which are not on file.  The RO should 
obtain copies of any additional treatment 
records

2.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue currently 
in appellate status, to include 
consideration of the rating criteria for 
traumatic headaches.  

If the benefit sought is not granted, the veteran and his 
representative should be provided with a SSOC, which included 
the rating criteria for traumatic headaches, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  No further 
action is required of the veteran unless he receives further 
notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


